                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




The Orange Rabbit, Inc.,
                                                    Case No. 19-cv-687 MJD/ECW
             Plaintiff,

v.                                                         ORDER

Franchoice, Inc. et al,

             Defendant.




      Based upon the Findings of Fact, Conclusions of Law, and

Recommendation by United States Magistrate Judge Elizabeth Cowan Wright

dated April 26, 2019, all the files and records, and no objections having been filed

to said Report and Recommendation,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Pursuant

to Rules 12(b)(6) and 9(b) (Dkt. No. 7) is DENIED AS MOOT.




DATED: May 21, 2019                          s/ Michael J. Davis
                                             MICHAEL J. DAVIS
                                             United States District Court
